UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JOSEPH BLACK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-00131-FL-1)


Submitted:   November 22, 2011            Decided:   December 14, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Joseph Black was convicted, following a jury

trial,    of    nine   counts    of   receipt     of     child   pornography,   in

violation of 18 U.S.C.A. § 2252(a)(2) (West Supp. 2011), and two

counts of possession of child pornography, in violation of 18

U.S.C.A. § 2252(a)(4)(B) (West Supp. 2011).                  The district court

sentenced Black to 262 months’ imprisonment and a lifetime term

of supervised release.          This appeal timely followed.

               Black’s sole appellate contention is that the district

court erred in denying his motion for a mistrial, which was

predicated on the prosecutor’s questioning of a law enforcement

witness regarding Black’s post-Miranda 1 silence.                    We review a

district court’s refusal to grant a mistrial for an abuse of

discretion.        See United States v. Johnson, 587 F.3d 625, 631

(4th Cir. 2009) (providing standard of review), cert. denied,

130 S. Ct. 2128 (2010).

               Black   argues     that,       while     conducting   his   direct

examination of State Bureau of Investigation Agent Mike Smith,

the prosecutor engaged in a line of questioning that impinged on

Black’s right to remain silent, in violation of Doyle v. Ohio,

426 U.S. 610 (1976).            We agree with the Government that there

was no Doyle violation in this case.                  The facts of this case are

     1
         Miranda v. Arizona, 384 U.S. 436 (1966).



                                          2
very similar to those in Greer v. Miller, 483 U.S. 756, 764-65

(1987), in that, like Greer, the district court here sustained

the    objection     to    the   improper           questioning      and    thus     “did    not

permit the inquiry that Doyle forbids.”                       Greer, 483 U.S. at 764.

We are not persuaded by Black’s attempts to distinguish his case

from Greer.

              Concluding that there was no Doyle violation does not

end our inquiry, however.                 As the Supreme Court explained in

Greer, “[a]lthough the prosecutor’s question did not constitute

a     Doyle   violation,         the     fact       remains        that     the     prosecutor

attempted to violate the rule of Doyle by asking an improper

question      in    the    presence      of     the       jury.”      Id.    at     765.      An

attempted Doyle violation amounts to a claim of prosecutorial

misconduct, which violates due process if it is so egregious

that it effectively denies the defendant a fair trial.                                       Id.

When reviewing such a claim, we must evaluate the challenged

remark    “in      context.”       Id.    at        766    (internal       quotation       marks

omitted).

              We    readily      conclude           the    prosecutor’s           questioning,

while improper, was not so egregious as to render Black’s trial

fundamentally        unfair.           First,       the     improper      questioning        was

limited,      and    the    district      court       sustained        defense       counsel’s

prompt objection to it.                With the parties’ input, the district

court    crafted      a    curative      instruction,          ordering       the     jury   to

                                                3
disregard         the       impermissible       line     of    questioning       and    any

attempted answers by Smith.                   This court “generally follow[s] the

presumption that the jury obeyed the limiting instructions of

the district court.”                United States v. Williams, 461 F.3d 441,

451     (4th      Cir.        2006)     (internal      quotation        marks    omitted).

Further, the Government did not otherwise mention or reference

Black’s post-arrest silence.                    Finally, the record is replete

with       evidence         to      support     the     jury’s     guilty        verdicts.

Accordingly,           we   hold      the   district    court     did    not    abuse   its

discretion in denying Black’s motion for a mistrial.

                 For    the    foregoing      reasons,    we     affirm    the   district

court’s judgment. 2              We dispense with oral argument because the

facts      and    legal       contentions      are    adequately    presented      in   the

materials        before       the     court   and     argument    would    not    aid   the

decisional process.

                                                                                  AFFIRMED




       2
       Black does not raise any arguments on appeal relevant to
his 262-month sentence.



                                                4